U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File No.0-11808 WOUND MANAGEMENT TECHNOLOGIES, INC. Texas 59-2219994 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 777 Main Street Suite 3100 Fort Worth, Texas 76102 (Address of principal executive offices) (817) 820-7080 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of March 31, 2011 55,456,772 shares of the Issuer's $.001 par value common stock were issued and 55,452,683 shares were outstanding. WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Form 10-Q PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 (Audited) 2 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk not required 18 ITEM 4.Controls and Procedures 18 PART II. OTHER INFORMATION ITEM 1.Legal Proceedings 19 ITEM 1ARisk Factors. – not required 19 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3.Defaults upon Senior Securities 20 ITEM 4.Removed and reserved ITEM 5.Other Information 20 ITEM 6.Exhibits 20 Signatures 22 1 PART I – FINANCIAL INFORMATION WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2011 (UNAUDITED) and DECEMBER 31, 2010 (AUDITED) ASSETS March 31, 2011 December 31, 2010 CURRENT ASSETS: Cash $ $ Accounts Receivable, net Inventory, net Notes Receivable - Related Parties Accrued Interest- Related Parties Total Current Assets LONG-TERM ASSETS: Property and Equipment, net Intangible Assets Deferred Loan Costs Prepaid and Other Assets Note Receivable Accrued Interest Total Long Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts Payable $ $ Accrued Royalties Accrued Liabilities Accrued Interest - Related Parties Accrued Interest Notes Payable - Related Parties Notes Payable, net of discount Stock Subscription Payable - Total Current Liabilities LONG-TERM LIABILITIES Debentures, net of discount TOTAL LIABILITIES STOCKHOLDERS' EQUITY Series A Preferred Stock, $10 par value, 5,000,000 shares authorized; 0issued and outstanding - - Series B Preferred Stock, $10 par value, 75,000 shares authorized; 0issued and outstanding - - Common Stock: $.001 par value; 100,000,000 shares authorized; 55,456,772 issued and 55,452,683 outstanding as of March 31, 2011 and 41,316,930 issued and 41,312,841 outstanding as of December 31, 2010 Additional Paid-in Capital Stock Subscription Receivable ) ) Treasury Stock ) ) Accumulated Deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 THREE MONTHS THREE MONTHS ENDED ENDED March 31, 2011 March 31, 2010 REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES: General and Administrative Expenses Depreciation / Amortization INCOME (LOSS) FROM CONTINUING OPERATIONS: ) ) OTHER INCOME (EXPENSES): Loss on Debt Settlement ) ) Interest Income Interest Expense ) ) LOSS BEFORE INCOME TAXES ) ) Current tax expense - - Deferred tax expense - - NET LOSS $ ) $ ) Basic and diluted loss per share of common stock $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2011 and 2010 Cash flows from operating activities: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) in operating activites: Depreciation and amortization Amortization of discounts and deferred costs Stock issued for debt related costs - Stock issued as payment for services Loss on debt settlement Non-cash expenses Changes in assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory ) (Increase) decrease in accrued interest receivable - related parties ) ) (Increase) decrease in accrued interest receivable ) ) (Increase) decrease in prepaids and other assets Increase (decrease) in accrued royalties ) Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued liabilities ) Increase (decrease) in accrued interest payable - related parties Increase (decrease) in accrued interest payable Net cash flows provided (used) in operating activities ) Cash flows from investing activities: Cash paid in acquisitions - ) Purchase of notes receivable - related parties ) ) Proceeds from notes receivable - related parties Net cash flows used in investing activities ) ) Cash flows from financing activities: Net change in overdraft - ) Proceeds from notes payable - related parties Payments on notes payable - related parties ) ) Proceeds from notes payable Payments on notes payable ) ) Proceeds from sale of stock - Proceeds from stock subscriptions payable - Net cash flows provided by financing activities Increase in cash Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The terms “WMT,” “we,”“the Company,” and “us” as used in this report refer to Wound Management Technologies, Inc.The accompanying unaudited condensed consolidated balance sheet as of March 31, 2011 and unaudited condensed consolidated statements of operations for the three months ended March 31, 2011 and 2010 have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management of WMT, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011 or any other period.These financial statements and notes should be read in conjunction with the financial statements for each of the two years ended December 31, 2010 and December 31, 2009, included in the Company’s Annual Report on Form 10-K.The accompanying audited consolidated balance sheet as of December 31, 2010 has been included for comparison purposes in the accompanying balance sheet.Certain prior year amounts have been reclassified to conform to current year presentation. Principles of Consolidation The accompanying consolidated financial statements include the accounts of WMT and its wholly-owned subsidiaries:Wound Care Innovations, LLC (“WCI”), a Nevada limited liability company; BioPharma Management Technologies, Inc. (“BioPharma”), a Texas corporation; Resorbable Orthopedic Products, LLC (“Resorbable”), a Texas limited liability company; and Secure eHealth, LLC (“SeHealth”), a Nevada limited liability company.All intercompany accounts and transactions have been eliminated. Fair Value Measurements As defined in Accounting Standards Codification (“ASC”) Topic No. 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable.ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement).This fair value measurement framework applies at both initial and subsequent measurement. The three levels of the fair value hierarchy defined by ASC Topic No. 820 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. 5 Level 2 – Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level 2 includes those financial instruments that are valued using models or other valuation methodologies. These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures. Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Instruments in this category generally include non-exchange-traded derivatives such as commodity swaps, interest rate swaps, options and collars. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. There are no financial instruments existing at March 31, 2011 that are subject to fair value measurement.Our intangible assets have been valued using this accounting treatment and a description of the methodology used, including the valuation category, is described below in Note 7 “Intangible Assets.” NOTE 2 GOING CONCERN The Company has current liabilities in excess of current assets and has a stockholders’ deficiency. The Company has had limited operations and has not been able to develop an ongoing, reliable source of revenue to fund its existence.The Company’s day-to-day expenses have been covered by proceeds obtained, and services paid by, the issuance of stock and notes payable.The adverse effect on the Company’s results of operations due to its lack of capital resources can be expected to continue until such time as the Company is able to generate additional capital from other sources.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. These unaudited interim condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty.The continuation of the Company as a going concern is dependent upon the success of the Company in obtaining additional funding and the success of its future operations.The ability of the Company to achieve these objectives cannot be determined at this time. NOTE 3- SIGNIFICANT TRANSACTIONS Asset and Business Acquisitions On February 1, 2010, the Company entered into a purchase agreement with VHGI Holdings, Inc. (“VHGI”), a Delaware corporation.The total purchase price of $500,000, which consisted of $100,000 in cash and a promissory note in the principal amount of $400,000 (the “WMT Note”), was paid for certain assets and liabilities.Amounts recorded by the Company as a result of this transaction were the following: a) A long term asset has been recorded for the $1,500,000 Senior Secured Convertible Promissory Note Receivable issued by Private Access, Inc. (the “Private Access Note”). b) A liability was incurred for the note payable obligation of $1,000,000, which included accrued interest incurred by VHGI in conjunction with the Private Access Note transaction. Subsequent to the purchase date, the Company negotiated payment of this debt with stock. No value was assigned to the other assets included in the transaction, which were fully amortized intangibles, because no value was identified for these assets when determining the purchase price paid.These intangibles include intellectual property related to prescription drug monitoring “Veriscrip” technology and the System Tray Notifier license owned by SeHealth.The purchased assets also included VHGI’s 100% membership interest in SeHealth. Scott A. Haire, the Company's Chief Executive Officer (“CEO”) and Chairman, also serves as Chairman and the Chief Financial Officer (“CFO”) of VHGI.Based on shares outstanding as of the Annual Report on Form 10-K filed by VHGI for the year ended December 31, 2010, Mr. Haire beneficially owns, individually and through H.E.B., LLC, a Nevada limited liability company of which Mr. Haire is the managing member, 28% of the outstanding common stock of VHGI. 6 Distribution Agreement As disclosed in our Form 8-K filing on April 14, 2011, Juventas, LLC (“Juventas”) purchased the exclusive right to sell the CellerateRX powder products in North America.Juventas is an affiliate of Biomet Texas, Ltd. and is the largest Biomet distributor. This multi-year agreement has escalating sales requirements for Juventas to retain such exclusive rights.We received an ‘upfront’ non-refundable payment of $500,000 from Juventas for this exclusive right to distribute CellerateRX powder, which has been recorded as revenue in the first quarter of 2011. NOTE 4 – NOTES RECEIVABLE Notes Receivable – Related Parties The following is a summary of amounts due from related parties, including accrued interest separately recorded, as of March 31, 2011: Related party Nature of relationship Terms of the agreement Principal amount H.E.B., LLC, a Nevada limited liability company Scott Haire is the managing member of HEB. Unsecured $800,000 line of credit due on demand with interest rate of 10% per annum.Accrued interest at March 31, 2011 is $45,958. Line available as of March 31, 2011 is $788,563. $ VHGI Holdings, Inc. Scott Haire is an director and officer of WMT and VHGI Unsecured note with interest accrued at rate of 10% per annum and is due on demand. Accrued interest at March 31, 2011 has been recorded as a reduction of interest owed to VHGI by WMT, as mentioned in Note 5. 176,700 Commercial Holding AG, LLC Commercial Holding AG, LLC has provided previous lines of credit to affiliates of VHGI Unsecured note with interest accrued at rate of 10% per annum and is due on demand. Accrued interest at March 31, 2011 is $1,497. 53,358 MAH Holding, LLC MAH Holding, LLC has provided previous lines of credit to affiliates of VHGI. Unsecured note at 10% interest per annum and is due on demand.Accrued interest at March 31, 2011 is $10,509. TOTAL Notes Receivable The Private Access Note, in the amount of $1,500,000, is with an unrelated company and the loan bears interest at 9% per annum from the day of purchase to the maturity date of July 31, 2013, with $159,000 of interest accrued as of March 31, 2011.According to the terms of the Assignment and Assumption Agreement between VHGI (“Assignor”), Private Access, Inc. (“Private Access”) and the Company (“Assignee”), Assignor assigned all rights, title and interest in the Private Access Note, including the right to serve as collateral agent for the collateral pledged as security by Private Access to the Assignee.Under the terms of the Security Agreement dated August 3, 2009, which was assigned to the Company by Assignor, the Company, along with other investors, holds pro rata security interests in all property of Private Access including its intellectual property. 7 NOTE 5 – NOTES PAYABLE Notes Payable – Related Parties Funds are advanced to the Company from various related parties including Scott A. Haire, the Company's CEO, and entities controlled by him.Other shareholders may fund the Company as necessary to meet working capital requirements and expenses.The following is a summary of amounts due to related parties, including terms of the debt, and the interest accrued as of March 31, 2011: Related party Nature of relationship Terms of the agreement Principal amount H.E.B., LLC, a Nevada limited liability company Scott Haire is the managing member of H.E.B., LLC Series of funds advanced under two separate, unsecured lines of credit totaling $1 million both at 10% per annum; no maturity date; unused lines available at March 31, 2011 total $998,864.Accrued interest at March 31, 2011 is $37,219. $ CommercialHolding AG, LLC Commercial Holding AG, LLC has provided previous lines of credit to affiliates of VHGI Unsecured notes with interest accrued at rates of 8% and 10% per annum until paid in full with no maturity date. Accrued interest at March 31, 2011 is $39,565. MLH, LLC MLH, LLC has provided previous lines of credit to affiliates of VHGI. Unsecured note with interest accrued at rate of 10% per annum with no maturity date.Accrued interest at March 31, 2011 is $3,100. TOTAL $ 170,136 As mentioned in Note 4 – “Asset Dispositions,” the principal balance of $400,ote due to VHGI for the purchase of assets in February 2010 has been paid in full as of March 31, 2011.The accrued interest related to the WMT Note had a remaining balance of $31,036 due as of March 31, 2011 and this amount was paid in April 2011.In addition, there is remaining accrued interest of $35 due to a related party as of March 31, 2011 for debt paid prior to the end of the quarter. During the first quarter of 2011, the Company issued common stock in payment of a portion of the debt owed to H.E.B., LLC.The number of shares issued for the debt and the related loss on conversion is summarized below: Related party Number of shares Amount of debt Loss on conversion H.E.B., LLC 8 Notes Payable On December 28, 2010, a convertible promissory note was executed in the amount of $50,000 to an unrelated party.Interest accrues on the note at 8% per annum and the maturity date of the note is September 30, 2011.The total discount amount related to the note is $3,000, which is being amortized over the nine-month term of the loan, and the unamortized discount balance at March 31, 2011 is $1,982.The total owed to this lender, net of discount, as of March 31, 2011 is $48,018.The accrued interest balance as of this same date is $1,044. On October 28, 2010, the Company executed four convertible promissory notes to unrelated parties with a combined total face amount of $390,000 and a funded amount of $250,000.The maturity date for each of the notes was February 28, 2011 and there was no stated interest rate.In accordance with ASC Topic No. 470-20-25-4, the intrinsic value of the embedded beneficial conversion feature present in a convertible instrument shall be recognized separately at issuance by allocating a portion of the debt equal to the intrinsic value of that feature to additional paid in capital.A discount in the amount of $202,800 was calculated as the total value of the beneficial conversion feature, which is being amortized over the term of the note.The remaining unamortized balance as of December 31, 2010 was $65,333 and this amount has been amortized and recorded as interest expense in the first quarter of 2011.In addition, the discount amount of $140,000 has also been amortized over the term of the loan.The unamortized balance as of December 31, 2010 was $94,640 and this amount has been fully amortized and recorded as interest expense in the first quarter 2011.Upon the February 28, 2011 maturity date, $275,000 of the balance owed was converted into 1,100,000 shares of common stock at a market value of $836,000, resulting in a loss on settlement of $561,000.The remaining balance owed on the notes was paid in cash and the balance owed is zero as of March 31, 2011. As consideration for making the above mentioned loans, a combined total of 800,000 warrants were issued to the lenders to purchase shares of the Company’s common stock.The warrants have an exercise price of $.25, $.50, $.75 and $1.00 in increments of 200,000, respectively.All the warrants expire 5 years from the date of issuance. The fair value of the warrants on the date of issuance was calculated using the Black-Scholes option pricing model at each of the above mentioned exercise prices with the following factors:(i) market price per share of the Company’s common stock on issuance date was $.38 (ii) volatility of 296% was calculated using the Company’s closing stock prices since October 2008 (iii) risk free rate of 2.15% based on the 1-year treasury rate. The $304,000 value of the warrants was recorded as a capital contribution and loan origination expense at the date of issuance. On December 28, 2010, a promissory note in the amount of $50,000 was executed with an unrelated party. The terms of the note were as follows:(i) interest rate of 12% (ii) maturity date of February 28, 2011(iii) issuance costs of $3,100 (iv) origination fee of 160,000 shares of common stock (v) collateral of 200,000 shares of the Company’s common stock to be held in escrow.The total issuance costs of $3,100 and the market value of $56,000, for the shares issued as an origination fee, were expensed at inception due to the short term nature of the note.The 200,000 total shares to be held in escrow for collateral were provided by a shareholder on behalf of the Company.As of March 31, 2011, the total amount owed to this lender has been paid in full, including accrued interest, and the balance owed is zero. In the first quarter of 2011, the Company issued convertible debt in the amount of $1,660,000 to various unrelated parties.The terms of the debt are as follows:(i) interest accrues at 10% per annum (ii) maturity date is six months from the date of issuance (iii) debt is secured by a first priority interest in the inventory of the Company and is senior to all other obligations of the Company (iv) conversion feature at execution of the debt instrument based on conversion rate of $0.40 per share, subject to adjustment.The portion of the debt converted at execution was $47,000, with the issuance of 4,300,000 shares of the Company’s common stock.As mentioned above, in accordance with ASC Topic No. 470-20-25-4, the intrinsic value of the embedded beneficial conversion feature present shall be recognized separately at issuance by allocating a portion of the debt equal to the intrinsic value of that feature to additional paid in capital.A discount in the amount of $715,000 was calculated as the total value of the beneficial conversion feature, which is being amortized over the six-month term of the debt.The amount amortized during the three month period ended March 31, 2011was $141,171 and the unamortized balance at March 31, 2011 is $573,829.The total owed as of March 31, 2011, net of discount and common stock issued at execution of the debt instrument, is $1,044,671. The accrued interest balance as of this same date is $23,232. 9 Debentures On March 30, 2010, the Company entered into a Securities Purchase Agreement and, pursuant to this agreement, a total of $1,000,000 in principal amount of convertible debentures (the “Debentures”), with a maturity date of March 2013, may be sold to investors.The Debentures may be converted into shares of the Company’s common stock at a conversion price equal to seventy percent (70%) of the lowest closing bid price per share for the twenty (20) trading days immediately preceding the date of conversion; provided that no holder may convert Debentures into, nor shall the Company issue to such holder, shares of common stock to the extent that the conversion would result in a holder and its affiliates together beneficially owning more than 4.99% of the then issued and outstanding shares of the Company’s common stock.This ownership restriction may be waived, however, by a holder upon sixty-one (61) days prior written notice. The Debentures may be redeemed by the Company at any time or from time to time at a price equal to (x) one hundred twenty percent (120%) of the principal amount of the Debenture if the Debenture is called for redemption prior to the expiration of six months from the issuance date, or one hundred thirty one percent (131%) if called for redemption thereafter, plus (y) interest accrued through the day immediately preceding the date of redemption. During 2010, the Company issued Debentures in the aggregate principal amount of $695,000.In accordance with ASC Topic No. 470-20-25-4, the intrinsic value of the embedded beneficial conversion feature present in a convertible instrument shall be recognized separately at issuance by allocating a portion of the debt equal to the intrinsic value of that feature to additional paid in capital.A discount in the amount of $297,857 was calculated as the total value of the beneficial conversion feature, whichis being amortized over the term of the debt, and the unamortized balance at March 31, 2011 is $235,085.The debt balance net of the discount is $459,915.In addition, debt issuance costs of $102,850 have been deferred and are being amortized over the term of the debt.The unamortized balance of deferred loan costs at March 31, 2011 is $80,684.The debentures have a three (3) year life from the date of issuance.Interest expense on the debentures has been accrued at 6% per annum and the accrued interest recorded as of March 31, 2011 is $34,259. NOTE 7 – INTANGIBLE ASSETS Marketing Contacts On September 17, 2009, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”), whereby BioPharma became a wholly-owned subsidiary of the Company.Pursuant to the terms of the Merger Agreement, 4,500,000 shares of the Company’s common stock were issued in exchange for all the outstanding common stock of BioPharma. Prior to the Merger Agreement, BioPharma entered into a 50% joint venture with A&Z Pharmaceutical, LLC (“A&Z”) to form Pharma Technology International, LLC (“Pharma Tech”).A&Z is a privately-held wholesale distributor of pharmaceuticals formed in 1997.A&Z’s customer base includes tertiary hospitals, medical institutions, and governmental agencies located in the United States, South America, Europe and the Middle East. The operations of Pharma Tech to date have been minimal; however, a sales order for Lebanon was received in April 2011 with others to follow in the second quarter. Pharma Tech entered into a Distribution Agreement (the “Distribution Agreement”) to market, distribute and sell the WCI wound care products in the Middle East through existing A&Z distribution channels. The initial focus will be on CellerateRX® and the agreement requires Pharma Tech to sell a minimum of $500,000 of the product each year of the five year agreement to maintain the exclusive right to sell the product. The agreement covers 20 countries throughout the Middle East and Northern Africa.Pharma Tech placed orders with WCI during 2010 for sales of the CellerateRX product in Lebanon; however, the minimum sales amount was not obtained.Our recent experience with international markets indicates that the sales process is much lengthier than anticipated and the impact on sales figures from the contacts in the Middle East can’t be accurately evaluated until the sales team has had 24 months to work through the government regulations regarding the sale of medical products.Although other distributors are now able to sell the product in the region, the sales pipeline already developed in year one is expected to produce the minimum sales amount in 2011.Orders were placed by Pharma Tech during the first quarter of 2011. 10 As part of the BioPharma acquisition, the formula for a shingles based product was obtained which is only at the idea stage and no determination has been made as to whether the formula can be developed cost effectively into a product. According to the guidance in ASC Topic No. 805-20-25-1, identifiable assets should be recognized separately from goodwill and there was no value assigned to this formula. The BioPharma transaction has been accounted for as a business combination based on the guidance in ASC Topic No. 805.The financial statements of BioPharma have been consolidated with those of the Company and an intangible asset was recorded in the amount of $4,187,815 or approximately $.93 per common share issued on the date of acquisition.The value of the intangible assetassigned to the marketing contacts recorded by the Company is based on Level 3 input to our valuation methodology, which consists of models with significant unobservable market parameters.We utilized a discounted cash flow analysis based on sales projections from the Distribution Agreement adjusted for the associated costs.According to ASC Topic No. 805-20-55-27, a customer relationship acquired in a business combination that does not arise from a contract may be an identifiable asset separate from goodwill.The estimated useful life of the intangible asset is ten years based on the automatic renewable five year term of theDistribution Agreement.The amount amortized for the three months ended March 31, 2011 was $104,695 resulting in a balance of$628,171 in accumulated amortization as of March 31, 2011.The balance of the intangible asset, net of accumulated amortization, is $3,559,644 as of March 31, 2011. Patent On September 29, 2009, the Company entered into an Asset Purchase Agreement (the “Agreement”), whereby the Company acquired a patent from Resorbable Orthopedic Products, LLC, a New Jersey limited liability company (“Resorbable NJ”) in exchange for 500,000 shares of the Company’s common stock and the assumption of a legal fee payable in the amount of $47,595 which is related to the patent.Based on the guidance in ASC Topic No. 350-30, the patent was recorded as an intangible asset of $462,715, or approximately $.93 per share, plus $47,595 for the assumed liability.The intangible asset is being amortized over an estimated ten year useful life. The amount amortized for the three months ended March 31, 2011 was $12,758, resulting in a balance of$76,548 in accumulated amortization as of March 31, 2011.The balance of the intangible asset, net of accumulated amortization, is $433,762 as of March 31, 2011. Upon closing of the asset sale by Resorbable NJ, the managers of this New Jersey limited liability company abandoned the name “Resorbable Orthopedic Products, LLC.” RSI-ACQ Acquisition, LLC, a Texas limited liability company owned by the Company and formed on August 24, 2009, assumed the name of “Resorbable Orthopedic Products, LLC” in Texas. The activity for the intangible accounts is summarized below: March 31, 2011 December 31, 2010 Patent $ $ Accumulated amortization ) ) Patent, net of accumulated amortization $ $ Marketing contacts $ $ Accumulated amortization ) ) Marketing contacts,net of accumulated amortization $ $ Total intangibles, net of accumulated amortization $ $ 11 NOTE 8- STOCKHOLDERS’ EQUITY Preferred Stock As of May 2008, all shares of Series A Preferred Stock of the Company were converted into common stock. There are currently 5,000,000 shares of Preferred Stock authorized, with no shares of Series A Preferred Stock currently issued or outstanding. Effective June 24, 2010, the Company filed a Certificate of Designations, Number, Voting Power, Preferences and Rights of Series B Convertible Redeemable Preferred Stock (the “Certificate”) with the Texas Secretary of State, designating 75,000 shares of Series B Preferred Stock, par value $10.00 per share (the “Series BPreferred Stock”). The Series B Preferred Stock ranks senior to shares of all other common and preferred stock with respect to dividends, distributions, and payments upon dissolution.Each of the Series B Shares is convertible at the option of the holder into shares of common stock as provided in the Certificate.There are currently no shares of Series B Preferred Stock issued or outstanding. Common Stock The Company is authorized to issue 100,000,000 shares of common stock, par value of $0.001 per share.These shares have full voting rights.As of March 31, 2011, there were 55,456,772 shares of common stock issued and 55,452,683 shares outstanding.At December 31, 2010, there were 41,316,930 shares of common stock issued and 41,312,841 shares outstanding.Of these shares, 4,089 shares are held by the Company as treasury stock. During the three months ended March 31, 2011, the Company entered into various Subscription Agreements with unrelated parties (the “Investors”) to purchase 3,473,300 Units at a purchase price of $.25 per Unit (“Units”), with each Unit consisting of:(i) one share of the Company’s common stock and (ii) a warrant to purchase one share of the Company’s common stock (the “Warrants”).One-half of the Warrant has an exerciseprice of $1.00 per share of common stock and one-half of the Warrant has an exerciseprice of $.50 per share of common stock.The Warrants may be exercised at any time over a three-year period.The total amount paid for the Units was $868,700, of which $434,350 was recorded for the sale of stock and $434,350 was recorded for the sale of warrants. In addition, on March 31, 2011, the Company received $31,000 for Units purchased by Investors with the related shares of common stock issued subsequent to March 31, 2011.Also on March 31, 2011, $22,500 of debt was to be converted into shares of common stock; however, the related shares of common stock were not issued until subsequent to March 31, 2011.The total amount of $53,500 has been recorded as a stock subscription payable as of March 31, 2011 and the related shares of common stock were issued in April 2011. 2011 Omnibus Long-Term Incentive Plan On March 9, 2011, the Company adopted, subject to shareholder approval, the 2011 Omnibus Long-Term Incentive Plan (the “Plan”) to offer competitive long-term incentive compensation opportunities as well as to align the interests of the participants with those of the Company’s shareholders.Under the Plan, stock options, stock appreciation rights, restricted shares, and performance shares are to be awarded at the discretion of the Compensation Committee to selected officers, employees, consultants and eligible directors of the Company.In order for the Plan to become effective, shareholder approval must be obtained on or before March 8, 2012. Warrants A summary of the status of the warrants granted for the three month period ended March 31, 2011 and for the year ended December 31, 2010 and changes during the periods then ended is presented below: 12 For the Year Ended December 31, 2010 Weighted Average Shares Exercise Price Outstanding at beginning of period $ Granted Exercised - - Forfeited - - Expired - - Outstanding at end of period $ For the Three Months Ended March31, 2011 Weighted Average Shares Exercise Price Outstanding at beginning of period $ Granted Exercised - - Forfeited - - Expired - - Outstanding at end of period $ 13 As of March 31, 2011 Warrants Outstanding As of March 31, 2011 Warrants Exercisable Weighted- Average Weighted- Weighted- Range of Number Remaining Average Number Average Exercise Prices Outstanding Contract Life Exercise Price Exercisable Exercise Price $ $ $ $
